Citation Nr: 1826923	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-31 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 13, 2012 for the award of service connection for residual scar, left forehead. 

2.  Entitlement to service connection for a sleep condition, to include insomnia.

3.  Entitlement to service connection for a hair loss condition.
 
4.  Entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD), Barrett's esophagus, and dysphagia.

5.  Entitlement to service connection for a memory condition. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Board has expanded the Veteran's claim of entitlement to service connection for Barrett's esophagus to one for service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD), Barrett's esophagus, and dysphagia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is reflected on the title page.

On May 11, 2015 the RO granted service connection for PTSD.  The Veteran has not disagreed with either the effective date of service connection or the initially assigned disability rating.  Therefore, the Board views the claim as satisfied in full, and will not further address this matter.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The Veteran's claims of entitlement to service connection for a hair loss condition, memory loss condition, sleep condition, and gastrointestinal condition were initially denied in a September 2010 rating decision.  The RO notified the Veteran in an October 2010 denial letter, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision.  Therefore, the claims became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the September 2010 denial, new and material evidence in the form of VA treatment records, VA examinations, and lay statements has been associated with the claims file.  Some of this evidence relates to previously unestablished facts. Thus, the claims of entitlement to service connection for a hair loss condition, memory loss condition, sleep condition, and gastrointestinal condition are reopened, and the Board will proceed with an adjudication of the underlying service connection claim on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

The issues of entitlement to service connection for a sleep condition and a gastrointestinal condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for residual scar, left forehead, was received by VA on November 29, 2011; entitlement to that benefit arose prior to that time.  

2.  At no time during the pendency of the appeal has the hair loss condition displayed functional impairment, and the record lacks evidence that the condition is related to an in-service injury.

3.  The most probative evidence is against finding that the Veteran has a memory loss condition that is related to an in-service injury.

CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of November 29, 2011, for the award of service connection for residual scar, left forehead, are met.  38 U.S.C. §§ 1155, 5110, 7105 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for service connection for a hair loss condition have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for a memory loss condition have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

The Veteran asserts that he is entitled to an effective date earlier than January 13, 2012 for the grant of service connection for residual scar, left forehead.  
	
Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2017).    

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  In order for a document to be recognized as an informal claim, "there must be a reasonable expectation for VA to act in the manner that the claimant intended."  King v. Shinseki, 23 Vet. App. 464, 470 (2010) (holding that a "desire to obtain VA benefits received in a medical report by VA physicians" cannot constitute an informal claim) (citing Ellington v. Nicholson, 22 Vet.  App. 141, 146 (2007)).  "VA 'sympathetically read[s]' a veteran's filing 'in determining whether . . . an informal claim for [benefits has been made.]'"  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The "mere presence of medical evidence" is not sufficient to indicate intent to apply for service connection or identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, "case law is clear that the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing . . . symptom[s] of the disability."  Brokowski, 23 Vet. App. at 86-87.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2014).

Here, the July 20, 2013 rating decision on appeal awarded service connection for scar residuals.  An effective date of January 13, 2012 was assigned based on the filing date of the Veteran's supplemental application for VA benefits.  In a November 2014 January 2014 Notice of Disagreement, the Veteran contended that November 29, 2011 is the proper effective date for his scar residual disability, as that was the date he initially contacted VA to establish a claim of entitlement to service connection for scar residuals.  Following careful review of the claims file, the evidence of record indeed confirms that the Veteran contacted VA on November 29, 2011 to file a claim of entitlement to scar residuals.  Also, earlier treatment records, for example April 2001 VA treatment records, documented the Veteran's surgical history of stitches, such that entitlement arose prior to VA's receipt of his claim.  Accordingly, the requirements for an earlier effective date of November 29, 2011, are met.  38 C.F.R. §  3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).

II. Service Connection

The Veteran seeks service connection for a loss of hair condition and memory loss condition.  The Veteran maintains that both conditions are associated with "Gulf War syndrome." 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Preliminarily, the Board addresses the Veteran's assertion that his conditions are associated "Gulf War syndrome."  In December 2012 correspondence, the Veteran stated that "I have lost my memory because of the War and because of my head injury."  In addition, the Veteran stated "I have lost my hair because of the Gulf War . . . ."  Further, in an August 2014 statement, the Veteran contended "I am a Gulf War Veteran . . . I am requesting 'Gulf War Syndrome' to be added to my existing appeal.'" 

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1) (2017).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2017).  In claims based on qualifying chronic disability, unlike those for "direct service connection" there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.

A review of the Veteran's DD-214 and military personnel records does not show that the Veteran had active military service in the Persian Gulf or Southwest Asia.  In February 2015 correspondence, the Veteran reported that in 1991 he was "unofficially told that we were steaming for undisclosed location in the Persian Gulf."  However, the Veteran's service personnel records show that he served on board the USS Whidbey Island and corresponding Ship Logs reveal service off the shore of France and Italy.  As such, he may not be considered a Persian Gulf Veteran as he did not serve in the Persian Gulf region.  Therefore, the Veteran herein is not entitled to a Gulf War presumption.

The failure to establish a presumptive basis of service connection does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); 38 U.S.C. § 1113 (b).  The Veteran may establish service connection on a direct basis.  Accordingly, the Board addresses in turn the Veteran's claims of entitlement to service connection for a hair condition and a memory loss condition on a direct basis. 

A. Hair Loss Condition

In April 2013, the Veteran was afforded a VA skin diseases examination.  Following examination, the examiner noted that the Veteran has "male pattern hair loss with a receding hairline and thinning of hair over the crown.  This is a normal variant and not a medical illness."   

The Board acknowledges the Veteran's reports of  hair loss and his submission of photographs into the record.  Specifically, the Veteran reported in December 2012 that "I have lost my hair . . . because of the Gulf War . . . I have no family member that suffer from hair loss."  However, medical evidence of record does not demonstrate that the Veteran's alleged hair loss disability resulted in any functional impairment.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (finding that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability.").  In fact, the May 2013 VA examiner characterized the Veteran's hair loss as a "normal variant."  Furthermore, as the Veteran has not indicated that his hair loss condition worsened or resulted in functional impairment since the May 2013 VA examination, a remand to ascertain whether he now has a hair loss disability is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In short, the objective medical evidence of record does not establish a current hair loss disability for VA purposes.  In the absence of a current disability, additional discussion concerning nexus or presumptive service connection is not required, and service connection for a left ankle condition is denied.

Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the opinions of the April 2013 VA examiner is the most probative evidence of record and carries the most probative weight on the question of whether the Veteran's hair loss condition is related to his service.  As the preponderance of the evidence weighs against the claim, service connection for a disability of a hair loss condition is denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

B.  Memory Loss Condition

In April 2013, the Veteran was afforded a VA Traumatic Brain Injury examination.  During the examination the Veteran reported that in 1990 he hit his forehead while getting up from a bunk bed.  Also, the Veteran reported that during his military service he fell down a set of stairs while wearing a gas mask.  The Veteran indicated that he has experienced headaches as result of these injuries.  In regards to memory loss, the Veteran stated that he had short-term memory loss for the past 10 to 15 years.  The examiner performed a Montreal Cognitive Assessment Test, revealing no cognitive impairment.  The examiner found the Veteran's orientation, abstraction, language, attention, and naming normal.  The Veteran scored 28/30, with a normal range of 26/30 or more.  The examiner concluded that the Veteran's immediate memory was intact. 

Despite the April 2013 VA examiner's findings, the record contains evidence supportive of memory loss.  Specifically, the Veteran reported in February 2015 that due to his reported in-service injuries he has "lost the function of my full memory, which is limited, loss of memory; and I forget thing at the onset . . . ."  In addition, a May 2015 VA Mental Health examination noted symptoms of "mild memory loss."  

The issue is whether the Veteran's claimed memory loss is associated with his reported in-service head injuries.  A disability for purposes of establishing service connection is an injury or disease that results in functional impairment, and "the disability itself need not be diagnosed." Saunders, 2018 U.S. App. at *10-11.  The Veteran is competent to state that he has a memory loss condition, as a lay person.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis). In the case of memory loss, the importance of an individual's cognitive health is self-evident.  Any memory impairment would likely limit a veteran's ability to pursue an occupation.  As such, the Veteran's memory loss falls within the definition of a "disability" for purposes of 38 U.S.C. § 1110. 

However, the evidence demonstrates that his memory loss is associated with his service-connected PTSD, rather than the reported in-service head injuries.  In fact, the January 2013 VA examiner did not attribute memory loss impairment to the reported head injuries.  Instead, the examiner stated "[h]e is complaining of short-term memory loss for the past 10 to 15 years.  It was not immediately after the above head injury so it is not related to traumatic brain injury.  Symptoms of a mild TBI resolve in 6-18 months per DoD guidelines."  Moreover, a May 2015 VA mental health examination report documented symptoms of "mild memory loss."  As such, the Veteran's short-term memory loss has been associated with his service-connected PTSD, which is a disability not currently on appeal.  

Service connection is also not warranted because the record lacks any competent medical evidence indicating a relationship between the memory loss condition and an injury or event in service.  While the Veteran may be competent to report the manifestation of symptoms of memory loss, he is not competent to provide medical opinions regarding the causes, or aggravating factors.  As the Veteran has not been shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinion on medical matters.  See Jandreau, 492 F.3d at 1376-77; Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In short, the preponderance of the probative evidence does not support a finding that the Veteran's memory loss is related to service.  

Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the opinions of the April 2013 and May 2015 are the most probative evidence of record and carries the most probative weight on VA examiners the question of whether the Veteran's memory loss condition is related to his service.  As the preponderance of the evidence weighs against the claim, service connection for a disability of a memory loss condition is denied.  See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; see also Gilbert, 1 Vet. App. at 53-54.


ORDER

An earlier effective date of November 29, 2011, for the grant of service connection for scar residuals, is granted.

Service connection for a hair loss condition is denied. 

Service connection for a memory loss condition is denied.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's remaining service connection claims.

The Board first turns to the Veteran's gastrointestinal claim.  The Veteran initially advanced both a claim of service connection for "gastrointestinal disorders (GERD/dysphagia)" as well as a claim of service connection for "Barrett's Esophagus/esophageal burn 2nd to GERD."

Subsequently, the Veteran was afforded a VA Esophageal Condition examination in April 2013.  The examination report reveals an impression of GERD with symptoms since 1992 as well as a diagnosis of hiatal hernia.  The Veteran reported that he underwent esophagogastroduodenoscopy in 1992 and 2012 which showed "esophageal burn."  In one etiological opinion, the VA examiner stated that "there is no evidence that the Veteran has ever been diagnosed with Barrett's esophagus," and there was no evidence of "esophagus burn" in the September 2012 VA treatment records.  In a second etiological opinion, the VA examiner stated "there is no literature supporting a direct connection between GERD and serving in the Gulf War."  Therefore, in my opinion, the Veteran's gastroesophageal reflux is less likely than not incurred by his gulf war service."  As the April 2013 VA examiner's etiological opinions failed to offer any supporting rationale, an additional etiological opinion is necessary.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Next, the Board turns to the Veterans sleep condition claim.  As noted above the Veteran's sleep condition claim has been broadened to include insomnia.  The April 2013 VA examiner found that the Veteran has a "sleep disturbance, but this is better explained by his depressive and anxiety disorders and possible sleep apnea, not fatigue syndrome."  The May 2015 VA mental health examination documented reports of "nightmares every night."  During the examination, the Veteran manifested symptoms of sleep disturbances and chronic sleep impairment.  In a May 2015 rating decision, the RO granted service connection for a PTSD.  The record remains unclear as to whether the Veteran has a separately diagnosable sleep disorder, distinct from his psychiatric disorder, that is related to service or a service-connected disability.  As such, a remand for a new VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claims file since January 2012.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal condition.  The claims file must be sent to the examiner for review.  All necessary tests should be conducted,

(a) Identity the Veteran's gastrointestinal condition by medical diagnosis.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

For any diagnosis of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) Please state whether it is at least as likely as not that the gastrointestinal condition, to include GERD and dysphagia had its onset in service or is otherwise related to service.  Please explain why.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The claims file must be sent to the examiner for review.  All necessary tests should be conducted, to include official sleep study testing.

The examiner should then provide the following, supported by a comprehensive rationale:

a) Indicate if the Veteran has a distinct sleep disorder (as opposed to his complaints being a symptom of his psychiatric disability or other disability).  If a sleep disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that his sleep disorder had its onset during his active service or is otherwise etiologically related to his active service. 

b) If not directly related to service, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep disorder is either (a) caused by or (b) aggravated by (made permanently worse as a result of ) his service-connected PTSD.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  After the above development has been completed, readjudicate the claims for entitlement for service connection to a gastrointestinal condition and entitlement to service connection for sleep condition.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


